

115 HR 2799 IH: Western Water Recycling and Drought Relief Act
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2799IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. McNerney (for himself, Mr. Huffman, Ms. Speier, Mr. Garamendi, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize certain
			 recycled water projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Western Water Recycling and Drought Relief Act. 2.Western recycled water project authorizations (a)AuthorizationsThe Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.) is amended by adding at the end the following:
				
					16__.Benicia water reuse project
 (a)AuthorizationThe Secretary, in cooperation with the City of Benicia, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $6,750,000. 16__.Brentwood recycled water project (a)AuthorizationThe Secretary, in cooperation with the City of Brentwood, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,200,000. 16__.Central Dublin recycled water distribution and retrofit project (a)AuthorizationThe Secretary, in cooperation with the Dublin San Ramon Services District, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,150,000. 16__.Central Redwood City recycled water project (a)AuthorizationThe Secretary, in cooperation with the City of Redwood City, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $7,500,000. 16__.City of Pleasanton recycled water project (a)AuthorizationThe Secretary, in cooperation with the City of Pleasanton, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.Concord recycled water project (a)AuthorizationThe Secretary, in cooperation with the Central Contra Costa Sanitary District, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000. 16__.Contra Costa County refinery recycled water project, phase 1 (a)AuthorizationThe Secretary, in cooperation with the Central Contra Costa Sanitary District, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $6,250,000. 16__.Delta Diablo recycled water system expansion project (a)AuthorizationThe Secretary, in cooperation with the Delta Diablo, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,500,000. 16__.Delta Diablo high purity water treatment facility (a)AuthorizationThe Secretary, in cooperation with the Delta Diablo, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $12,500,000. 16__.Dublin and San Ramon recycled water expansion project (a)AuthorizationThe Secretary, in cooperation with the Dublin San Ramon Services District and the Dublin San Ramon Services District/East Bay Municipal Utility District Recycled Water Authority (DERWA), California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $6,300,000. 16__.Hayward recycled water project (a)AuthorizationThe Secretary, in cooperation with the City of Hayward, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000. 16__.Ironhouse Sanitary District Cypress recycled water project (a)AuthorizationThe Secretary, in cooperation with the Ironhouse Sanitary District, California, is authorized to participate in the design, planning, and construction of recycled water distribution systems.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.Ironhouse Sanitary District industrial recycled water project (a)AuthorizationThe Secretary, in cooperation with the Ironhouse Sanitary District, California, is authorized to participate in the design, planning, and construction of recycled water distribution systems.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,500,000. 16__.Ironhouse Sanitary District direct potable reuse project (a)AuthorizationThe Secretary, in cooperation with the Ironhouse Sanitary District, California, is authorized to participate in the design, planning, and construction of recycled water distribution systems.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000. 16__.Mountain View recycled water system expansion (a)AuthorizationThe Secretary, in cooperation with the City of Mountain View, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.North Valley Regional recycled water project (a)AuthorizationThe Secretary, in cooperation with the City of Turlock, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.Palo Alto recycled water pipeline project (a)AuthorizationThe Secretary, in cooperation with the City of Palo Alto, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,250,000. 16__.Pure Water Monterey a groundwater replenishment project (a)AuthorizationThe Secretary, in cooperation with the Monterey Regional Water Pollution Control Agency, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $7,500,000. 16__.San Jose Water Company recycled water project (a)AuthorizationThe Secretary, in cooperation with the San Jose Water Company, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $6,000,000. 16__.Sunnyvale continuous recycled water production project (a)AuthorizationThe Secretary, in cooperation with the City of Sunnyvale, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000. 16__.Waikoloa Beach Resort Wastewater Reclamation Facility expansion project (a)AuthorizationThe Secretary, in cooperation with Hawaii Water Service Company, Waikoloa, Hawaii, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000. 16__.West Bay Sanitary District recycled water project (a)AuthorizationThe Secretary, in cooperation with the West Bay Sanitary District, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 16__.Wolfe Road recycled water project (a)AuthorizationThe Secretary, in cooperation with the Santa Clara Valley Water District and the City of Sunnyvale, California, is authorized to participate in the design, planning, and construction of recycled water system facilities.
 (b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project.
 (c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $4,375,000.. (b)Project implementationIn carrying out sections 1642 through 1648 of the Reclamation Wastewater and Groundwater Study and Facilities Act, and the sections added to such Act by subsection (a), the Secretary shall enter into individual agreements with the Western Recycled Water Coalition participating agencies to fund the projects, and shall include in such agreements a provision for the reimbursement of design, planning and construction costs, including those costs incurred prior to the enactment of this Act, subject to appropriations made available for the Federal share of the project under sections 1642 through 1648 of the Reclamation Wastewater and Groundwater Study and Facilities Act and the sections added to such Act by subsection (a).
 (c)Clerical amendmentsThe table of contents of the Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec. 371) (as amended by section 512(a) of the Consolidated Natural Resources Act of 2008) is amended by adding at the end the following:
				
					
						Sec. 16__. Benicia water reuse project.
						Sec. 16__. Brentwood recycled water project.
						Sec. 16__. Central Dublin recycled water distribution and retrofit project.
						Sec. 16__. Central Redwood City recycled water project.
						Sec. 16__. City of Pleasanton recycled water project.
						Sec. 16__. Concord recycled water project.
						Sec. 16__. Contra Costa County refinery recycled water project, phase 1.
						Sec. 16__. Delta Diablo recycled water system expansion project.
						Sec. 16__. Delta Diablo high purity water treatment facility.
						Sec. 16__. Dublin and San Ramon recycled water expansion project.
						Sec. 16__. Hayward recycled water project.
						Sec. 16__. Ironhouse Sanitary District Cypress recycled water project.
						Sec. 16__. Ironhouse Sanitary District industrial recycled water project.
						Sec. 16__. Ironhouse Sanitary District direct potable reuse project.
						Sec. 16__. Mountain View recycled water system expansion.
						Sec. 16__. North Valley Regional recycled water project.
						Sec. 16__. Palo Alto recycled water pipeline project.
						Sec. 16__. Pure Water Monterey a groundwater replenishment project.
						Sec. 16__. San Jose Water Company recycled water project.
						Sec. 16__. Sunnyvale continuous recycled water production project.
						Sec. 16__. Waikoloa Beach Resort Wastewater Reclamation Facility expansion project.
						Sec. 16__. West Bay Sanitary District recycled water project.
						Sec. 16__. Wolfe Road recycled water project..
			3.Modification to authorized projects
 (a)Antioch recycled water projectSection 1644(d) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–27) (as amended by section 512(a) of the Consolidated Natural Resources Act of 2008) is amended by striking $2,250,000 and inserting $3,200,000.
 (b)South santa clara county recycled water project in santa clara countySection 1644(d) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–27) (as amended by section 512(a) of the Consolidated Natural Resources Act of 2008) is amended by striking $7,000,000 and inserting $17,950,000.
			